IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00361-CV

CRAIG CHAMPION,
                                                          Appellant
v.

FRANK RAMSEY, RAMSAY RAMSEY,
RANDAL RAMSEY, AND DBA SUMMIT
PROPERTIES AND MANAGEMENT COMPANY,
                                Appellees


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 11-000044-CV-85


                                       ORDER


      Craig Champion brought an appeal regarding the attorney fees awarded on

remand. The appellee moved for sanctions for filing a frivolous appeal. In our opinion

issued on April 14, 2016, we stated:

      In their brief, the Ramseys move for sanctions against Champion for filing
      a frivolous appeal. That motion remains pending. If Champion chooses to
      file a motion for rehearing, Champion is hereby notified that since the
      motion is still pending, a response to the Ramseys' motion may be filed and
      any response is due on or before the deadline for filing the motion for
      rehearing and may be incorporated into the same document.

      The time for filing a motion for rehearing has passed, and no such motion or

response to the motion for sanctions was filed. Moreover, no motion was filed that would

extend our jurisdiction. The time in which we have jurisdiction to rule on pending

motions passed 60 days after our judgment was rendered. See TEX. R. APP. P. 19.1(a).

      Accordingly, we dismiss the motion for sanctions and the motion for oral

argument for want of jurisdiction.


                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions dismissed
Order issued and filed June 15, 2016




Champion v. Ramsey                                                                Page 2